Mr. Justice Van Obsdel
delivered the opinion of the Court:
It is urged by defendant that there was a fatal variance between the averments of the complaint and the proof, in that, in the complaint, the property is described as being “in the city of Washington,” and in the deeds offered in evidence as “in the county of Washington.” The court will take judicial cognizance of the fact that the county of Washington embraces all that portion of the original District of Columbia acquired from *253the state of Maryland and lying north of the Potomac river. Since the recession to Virginia of the portion of the original District lying south of the river, the county of Washington embraces the entire territory of the present District. The city of Washington may be distinguished from the county in respect of certain municipal regulations; but no such distinction is made in keeping the record of the title to real estate, which is kept by a single officer in the same office. If, therefore, the description is sufficient to identify the property and give notice to the public of its identity, it is all that is required. Either or both descriptions of this particular property are sufficiently accurate for identification, and this is sufficient. The descriptions are the same, except in the complaint the word “city” is used, instead of the word “'county,” as appears in the deeds. Since the city is embraced within the county, and the property is clearly identified, the variance is not material in a suit for possession.
It is urged that the court committed error in instructing the jury to return a verdict for the rental value of the premises at the rate of $5 per month as the proper measure of compensation or damage for the use and occupation of the property from the date of the appeal from the judgment in the municipal court to the date of the verdict in the court below. The best evidence of the damage for use and occupation of real estate is its reasonable rental value, together with wear and tear not incidental to its reasonable use. Plaintiff’s witnesses fixed the value at $5 per month. Defendant offered no evidence, though the court suggested that it would hear evidence on this point; hence, no issue of fact was presented for the jury to determine. In such a case, it was proper for the court to direct a verdict. To have done otherwise would have left the question of reasonable compensation to the mere speculation of the jury.
The remaining question relates to the right of plaintiff to maintain this action under sec. 20 of the Code [31 Stat. at L. 1193, chap. 854], which provides the usual speedy remedy for recovering possession of real estate by action for forcible entry and detainer. Plaintiff alleged title through the sale under a deed of trust executed in 1891 and falling due in 1894. It *254was, however, not sold under the trust until 1902. Section 20 of the Code did not come into force in the District until January 1 1902. Prior to this the only available method in this District of recovering possession of real estate in the possession of the mortgagor was by writ of ejectment or a bill of foreclosure. Willis v. Eastern Trust & Bkg. Co. 169 U. S. 295, 42 L. ed. 752, 18 Sup. Ct. Rep. 347.
It is contended by counsel for defendant that, inasmuch as the deed of trust was executed and came due before the adoption of the Code, though the property was not sold under the trust for almost a year after the Code went -into effect, the remedy provided by.sec. 20 cannot be invoked in this suit. Section 1638 of the Code [31 Stat. at 1. 1435, chap. 854] reserves certain rights from the effect of the' repealing clause of the Code. It provides : “The repeal by the preceding section of any statute, in whole or in part, shall not affect any act done, or any right accruing or accrued, or any suit or proceeding had or commenced in any civil cause before such repeal, but all rights and liabilities under the statutes or parts thereof so repealed shall continue and may be enforced in the same manner as if such repeal had not been made: Provided, That the provisions of this Code relating to procedure or practice, and not affecting the substantial rights of parties, shall apply to pending suits or proceedings, civil or criminal.”
It will be observed that the repealing statute includes provisions relating to procedure and practice, but with the limitation that it shall not affect “the substantial rights of parties.” This limitation is well defined in Shelley v. Wescott, 23 App. D. C. 135, 139, as follows: “It is"C5nceded by all the”authorities that parties have no vested rights in the rules of procedure, and that these latter may be changed at will without affecting the right. But there is also this qualification of the doctrine well settled, that, if statutes professing only to affect procedure or remedy do in fact thereby affect or impair the right, they are void or inapplicable as against the enforcement of the right thus impaired.”
When the right consists in a mere rule of procedure or form *255of action, the enforcement of which will not deprive the litigant of a vested right or work a substantial injury, the later statute will apply. Here, the form of action is changed from ejectment to forcible entry and detainer. The relief or object sought is the same. It is impossible to conceive just how defendant can be injured by the particular form of action employed, since, in either case, the same forum and the same defenses are open to him. There is no such thing as a vested right in a remedy or rule of procedure; hence, so long as defendant cannot show wherein he has been substantially injured by the remedy pursued in this action, he cannot be heard to complain.
The judgment is affirmed, with costs. Affirmed.